UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 06-5168



UNITED STATES OF AMERICA,

                                                  Plaintiff - Appellee,

          versus


MARCO TERRELL HUTCHINSON,

                                                 Defendant - Appellant,

          and


THOMAS HUTCHINSON; TINA HUTCHINSON,

                                                   Parties-in-Interest.


Appeal from the United States District Court for the District of
South Carolina, at Columbia. Margaret B. Seymour, District Judge.
(3:05-cr-00374-MBS)


Submitted:   January 4, 2008                 Decided:   January 22, 2008


Before MOTZ, SHEDD, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Marco Terrell Hutchinson, Appellant Pro Se.  Christopher Todd
Hagins, OFFICE OF THE UNITED STATES ATTORNEY, Columbia, South
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Marco    Terrell    Hutchinson    appeals   his   conviction   and

sentence after a jury trial for armed bank robbery in violation of

18 U.S.C. § 2113(a), (d) (2000).           On appeal, Hutchinson alleges

various errors in connection with his stipulation that at the time

of the robbery, “the funds and money held at the South Carolina

State Credit Union were insured by the National Credit Union

Administration Board.”       We affirm.

          Hutchinson first contends the district court erred in its

instructions to the jury concerning his stipulation, amounting to

the removal of an essential element from the jury’s consideration.

We review the district court’s jury instructions “in their entirety

and in context.”   United States v. Muse, 83 F.3d 672, 677 (4th Cir.

1996) (citing Cupp v. Naughten, 414 U.S. 141, 146-47 (1973)).

Because Hutchinson did not object to the instructions in the

district court, our review is limited to plain error.           See id. at

678.   To establish plain error, Hutchinson must demonstrate that

(1) an error occurred; (2) the error was plain; and (3) the error

affected his substantial rights.           See Fed. R. Crim. P. 52(b);

United States v. Olano, 507 U.S. 725, 731-32 (1993).          Even when the

defendant makes such a showing, we may exercise our discretion to

notice the error only if it “seriously affect[s] the fairness,

integrity, or public reputation of judicial proceedings.”          Johnson

v. United States, 520 U.S. 461, 467, 470 (1997) (internal quotation


                                   - 2 -
marks omitted) (declining to notice district court’s error in

failing   to   submit   materiality   element   to   the   jury   where   the

evidence of materiality was essentially uncontroverted, and thus no

miscarriage of justice would result).      “Central to this inquiry is

a determination of whether, based on the record in its entirety,

the proceedings against the accused resulted in a fair and reliable

determination of guilt.”      United States v. Cedelle, 89 F.3d 181,

186 (4th Cir. 1996).

           Here, the district court properly instructed the jury

that the Government was required to prove all of the elements of

the crime beyond a reasonable doubt; that the Government had to

prove the deposits of the credit union were then insured by the

National Credit Union Administration Board; and that the jury

should regard the facts agreed upon in the parties’ stipulations as

true.   The court further noted that the jury had received evidence

by stipulation that the credit union Hutchinson was charged with

robbing was insured at the time of the robbery by the National

Credit Union Administration Board. Thus, the district court noted,

“this element is satisfied and you need not concern yourself with

this element.”    Hutchinson contends this instruction amounted to a

“partial directed verdict.”      See Muse, 83 F.3d at 680.

           Hutchinson does not, however, contend that the credit

union he was found guilty of robbing was not federally insured.

Instead, he asserts his stipulation was insufficient to satisfy


                                  - 3 -
this element of the crime because it did not state the address of

the credit union.        We find this argument without merit.           Even if

Hutchinson were not prohibited from challenging the sufficiency of

his stipulation on appeal, see Muse, 83 F.3d at 679, we find that

it refers to the credit union he was convicted of robbing.                Thus,

even assuming the challenged instruction constituted plain error

and Hutchinson was prejudiced as a result, we would decline to

notice the error.     See Johnson, 520 U.S. at 470.

           Hutchinson further contends his attorney was ineffective.

We may address Hutchinson’s contention on direct appeal only if his

lawyer’s ineffectiveness conclusively appears from the record. See

United States v. Baldovinos, 434 F.3d 233, 239 (4th Cir. 2006).                We

have reviewed the record and find it does not conclusively show

ineffective assistance.       Accordingly, we conclude that this claim

is unreviewable at this stage.*           We reject Hutchinson’s remaining

claims on appeal as without merit.              The district court did not err

by referring to the address of the credit union when discussing the

stipulation.     Nor has Hutchinson shown any error by the Government

or the district court in the manner in which the stipulation was

entered into the record.          Finally, Hutchinson has not shown that

the   district   court    erred    in    failing    to   determine   whether   he


      *
      Our conclusion that we may not review Hutchinson’s
ineffective assistance claim is not “intended to prejudice, or
prejudge, in any way [his] right to apply for relief in a [habeas
corpus] proceeding, should he choose to invoke such remedy.”
United States v. Mandello, 426 F.2d 1021, 1023 (4th Cir. 1970).

                                        - 4 -
consented   to   the   stipulation,   or   whether   it   was   knowing   and

voluntary under Fed. R. Crim. P. 11.        Hutchinson does not dispute

that the stipulation was signed both by him and his attorney.

Moreover, the stipulation did not amount to a de facto guilty plea

on the charge as a whole, and no Rule 11 procedures were required.

See Muse, 83 F.3d at 681.

            We therefore affirm the district court’s judgment.            We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.


                                                                   AFFIRMED




                                  - 5 -